Citation Nr: 0523642	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  95-31 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for a soft tissue mass at 
the back of the neck.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel





INTRODUCTION

The appellant is a veteran who had over 20 years of active 
service, retiring in November 1993.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a March 
1994 rating decision by the Washington, DC Regional Office 
(RO) of the Department of Veterans Affairs (VA), which, in 
pertinent part, granted service connection for the neck mass, 
rated noncompensable.  In August 2002, the Board arranged for 
development under then-existing authority.  In July 2003, the 
case was remanded for the development to be completed by the 
RO.


FINDINGS OF FACT

Prior to December 2, 2002, the disability picture presented 
by the veteran's soft tissue mass at the back of the neck was 
consistent with disability no greater than slight, 
disfiguring scar, was not superficial and tender or painful, 
and (between August 30, 2002 and December 2, 2003) was not 
shown to be manifested by at least one characteristic of 
disfigurement of the head, face, or neck; from December 2, 
2002, the neck mass is shown to be manifested by one, but not 
more, characteristics of disfigurement.  


CONCLUSION OF LAW

Staged ratings of 0 percent prior to December 2, 2002 and 10 
percent from that date are warranted for the veteran's 
service connected mass at the back of the neck.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes (Codes) 7819-7800, 7803, 7804, 7805 
(effective prior to August 30, 2002) and 7819-7800 and 7802-
7805 (effective from August 30, 2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the March 1994 decision that 
granted service connection for the disability at issue and 
assigned a noncompensable rating.  Notice on the downstream 
issue of an initial increased rating was properly provided 
via March and August 2003 correspondence and a November 2004 
supplemental statement of the case (SSOC).  In the March 1994 
decision the veteran was advised of the basis for the rating 
assigned.  SSOCs in September 2000, July 2001, November 2004, 
and May 2005 notified the veteran of the evidence necessary 
to substantiate his claim, and of what was of record.  The 
veteran has had ample opportunity to respond.  

As to the notice content, the August 2003 letter clearly 
cited the changes in the law brought about by the VCAA and 
implementing regulations, and explained that VA would make 
reasonable efforts to help the veteran get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Although the August 2003 correspondence advised the veteran 
to submit additional evidence within 30 days, he was also 
informed that evidence received within one year would be 
considered.  In fact, all evidence received in the interim 
has been accepted for the record and considered.  A notice 
letter in March 2003 advised the veteran of the revised 
criteria for rating skin disorders.  SSOCs in November 2004 
and May 2005 advised the veteran of the application of the 
revised criteria and the updated status of his appeal.  
Although the veteran was not specifically advised to submit 
everything he had pertinent to his claims, he was advised 
that VA would obtain any Federal government records, 
including any VA treatment records and that if he completed 
the provided releases VA would assist him in obtaining any 
records he identified.  This notice was essentially 
equivalent to telling him to submit everything he had 
pertinent to the claim.  In one form or another he has 
received all mandated notice; he is not prejudiced by any 
technical notice deficiency along the way.  

Regarding the duty to assist, VA has arranged for skin 
examinations in February 2001, December 2002, and January 
2005.  All available treatment records have been secured.  
The veteran has not identified any further pertinent records 
outstanding.  The notice and duty to assist requirements of 
the VCAA are substantially met.  The veteran is not 
prejudiced by the Board's review of the matter on the merits 
at this point.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

II.	Factual Background

Service Medical Records (SMR's) note in June 1993 that the 
veteran was experiencing neck pain, but had full range of 
motion of his neck.  In August 1993 an impression of probable 
lipoma was noted.  A soft tissue mass on the back of the neck 
was noted on the veteran's September 1993 service separation 
examination.  

May 1994 to May 2001 treatment records from El Paso 
Healthcare Center note complaints of a growth on the right 
side of the nape of the neck (and numbness of the right 
shoulder and arm).  A 1997 MRI report revealed no significant 
abnormalities.  

May 1995 correspondence from Dr. C.K. (that VA has approved 
for rating purposes) indicates that the growth on the 
veteran's neck varies in size and gets bigger under stress.  
Physical examination disclosed a soft moveable nodule on 
right neck (posterior) with no epidural skin changes, no 
erythema and no tenderness.  The diagnosis was soft tissue 
mass.

On February 2001 VA examination, there was a subcutaneous 
mass on the right side of the back of the neck.  Physical 
examination revealed a rather firm 3 X 3 centimeter 
subcutaneous mass on the right side of the back of the neck.  
On December 3, 2002 VA examination, physical examination of 
the neck revealed that the neck was supple.  There was a 
soft, mobile mass over the right posterior of the neck that 
is about one inch in diameter.  There was no reproduction of 
symptoms when applying pressure to the mass.  The mass was 
nontender and not painful.  There was no disfigurement due to 
the mass.  There was no functional impairment in the right 
arm because of the mass.  The diagnosis was asymptomatic 
lipoma of the posterior aspect of the neck.  

A May 2002 consultation report from El Paso VA Healthcare 
Center showed a nodular cystic lesion on the right side of 
the neck area near the cervical spine, which was deeply 
seated and appeared to be a lipoma.  There were no suspicious 
lesions.  

March 2003 to October 2004 treatment records from El Paso VA 
Healthcare Center showed that the veteran had complaints of a 
long term posterior neck mass (and right hand and forearm 
pain and numbness).  Objective findings in March and 
September 2003 showed that the right posterior neck mass was 
approximately 3 by 2 centimeters and nontender.  An October 
2003 MRI report revealed that the soft tissues of the neck to 
be symmetrical and apparently normal.  The impression was a 
normal examination.  A June 2004 outpatient record indicated 
that the veteran had complaints of neck pain, and felt that 
the mass was enlarging slowly.  An objective examination 
showed that the posterior neck mass was 3 by 4 centimeters on 
the right side and was very tender to touch.  

On January 2005 VA examination, physical examination of the 
neck revealed a lump that is soft, moveable, and measures 
1.25 inches in diameter on the posterior aspect of his neck 
on the middle aspect on the right lateral side.  The soft 
tissue mass is non-tender, not painful, and with no redness 
around the mass, and was considered asymptomatic.  It was 
described as a lipoma that is under the skin, or subcutaneous 
tissue that is not over the skin.  The extent of total skin 
involvement is zero percent and the extent of the exposed 
skin is zero percent.  An MRI showed that there may be 
slightly more depth to the subcutaneous fat beneath the high 
signal marker (placed to the right of midline in the 
posterior neck at the approximate level of C5-6) on the right 
than on the left.  The findings suggested unencapsulated 
lipoma.  
III.	Criteria and Analysis

At the outset, it is noteworthy that the veteran has co-
existing skin disorders (mild actinic changes with a few 
actinic keratosis on the exposed areas, and hypertrophic 
sebaceous glands on the face ), which are not service 
connected, and may not be considered in rating the soft 
tissue mass at the back of the neck.  Likewise, he has 
reported various sensory complaints in his extremities.  
These also are not service connected, and may not be 
considered in evaluating the mass on the back of the neck.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The current appeal arose from the initial rating assigned 
with the grant of service connection.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) noted the distinction between a 
claim for an increased rating for a service-connected 
disability and an appeal from the initial rating assigned for 
a disability upon the grant of service connection, and 
indicated that in the latter situation "staged" ratings 
were for consideration.  

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  When the 
applicable regulations are amended during the pendency of an 
appeal, as here, the veteran is entitled to consideration 
under the revised criteria (from their effective date, but 
not prior.  See VAOPGCPREC 3-2000).  

The veteran's neck mass is/has been described as a benign 
growth beneath the skin, and is rated most appropriately by 
analogy to the criteria in Code 7819 (for benign skin 
neoplasms).  Under the Code 7819 criteria in effect prior to 
August 30, 2002, such disability was to be rated as scars, 
disfigurement etc.  
Under the revised Code 7819 criteria (effective August 30, 
2002), the disability is to be rated as disfigurement of the 
head, face, or neck (Code 7800), scars (Codes, 7801, 7802, 
7803, 7804, of 7805), or impairment of function.  

Under the pre August 30, 2002 criteria, disfiguring scars on 
the head, face or neck were rated 0 percent if slight; 10 
percent if moderate, disfiguring; 30 percent if severe; and 
50 percent if deforming, marked, or repugnant.  Code 7800.  
10 percent ratings were also provided if the scars were 
superficial and tender and painful, or poorly nourished.  
Codes 7803, 7804.  In addition, ratings could be assigned 
based on limitation of function.  Code 7805.

Prior to December 2, 2002, there is no evidence that any of 
the pre-August 30, 2002 criteria for a compensable rating 
were met.  The neck growth was not described as moderate. 
disfiguring (and the record does not suggest otherwise, as it 
is small and on the back of the neck); nor was it described 
as tender and painful or poorly nourished in any clinical 
record or examination report.  Likewise, there is no notation 
that the growth restricted any function.  Consequently, prior 
to December 2, 2002 a compensable rating under the pre-August 
30, 2002 criteria is not warranted.

Under the revised criteria (effective August 30, 2002) benign 
skin neoplasms shall be rated as disfigurement of the head, 
face, or neck (Code 7800), scars (Codes 7801, 7802, 7803, 
7804, or 7805), or based on impairment of function.  Under 
Code 7800, a 10 percent rating is warranted when there is one 
characteristic of disfigurement of the head, face, or neck.  
The next higher rating (30 percent) requires 2 or 3 
characteristics of disfigurement.  Codes 7802-7804 do not 
provide for a rating in excess of 10 percent.  

Prior to December 2, 2002 (but from August 30, 2002), no 
characteristics of disfigurement were clinically shown.  
However, from the time of the examination on December 2, 
2002, the evidence has consistently shown one characteristic 
of disfigurement.  The growth is shown to be at least 1/4 inch 
(.6 cm.) wide at the widest part.  On December 2, 2002, it 
was reported to be an inch in diameter; In 2003, it was 
described as 3 by 2 cms. in size; in January 2005, it was 
describes as 1.25 inches in diameter.  Accordingly, from the 
time of the December 2002 VA examination, the neck mass has 
warranted a 10 percent rating under the revised criteria.

A rating in excess of 10 percent is not warranted, as further 
characteristics of disfigurement (5 inches or more, elevated, 
adherent, hypo or hyper- pigmented area exceeding 6 square 
inches, abnormal texture, underlying soft tissue missing, or 
skin indurated and inflexible) are not shown.  


ORDER

Staged ratings of 0 percent prior to December 2, 2002 and 10 
percent from that date are granted for the veteran's mass on 
the back of the neck; the appeal is granted to that extent, 
subject to the regulations governing payment of monetary 
awards.         



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


